ROSSMAN, J.,
dissenting.
The majority’s decision to reverse this case suffers from two failings. First, contrary to the rule in Ball v. Gladden, 250 Or 485, 443 P2d 621 (1968), it ignores the implicit findings of the trial court. Second, even if Ball v. Gladden does not apply, the decision does not square with the facts. Accordingly, I dissent.
Noting that the police “acquired a Search Warrant for the address that defendant listed on his application, plus the outbuildings,” the trial court found “no problem with the scope of the search.” Under Ball v. Gladden, supra, we are bound by the trial court’s findings, if there is evidence to support them. Here, there is ample evidence to support the court’s implicit finding that the trailer was either an extension of the clubhouse or an outbuilding.
This is not a case like State v. Devine, 307 Or 341, 344, 768 P2d 913 (1989), where
“it seem[ed] reasonably clear that the house and the apartment were two separate residences. The testimony was that the apartment was a self-contained residence; that it included a kitchen and a bathroom; that it was in a detached building, with what appeared to be a separate street number over the entrance door; that the apartment was used as a separate household; that it had a separate telephone line; and that the *50occupant of the apartment paid rent to the owner of the house.”
By contrast, here, the trailer did not have an address separate from the one for which the warrant was issued; in fact, defendant listed “609 Grinnell Avenue,” the address for which the warrant was issued, as his residence. The trailer did not have a separate mailbox or driveway; it did not have a separate power supply, but was connected to the main house by an extension cord;1 and, although it did have a bathroom and kitchen, the bathroom was so filled with “junk” that it was unusable, and the kitchen did not appear to have been recently used. The point is that, at most, the trailer could have been used as an extra bedroom. If so, it was merely a detached but integral part of the main clubhouse. If not, it was being used as an outbuilding. Either way, the trial court was correct in determining that it was within the scope of the warrant.
The majority’s suggestion that a trailer cannot be an outbuilding is nonsense. An outbuilding is “[sjomething used in connection with a main building.” Black’s Law Dictionary 1254 (4th ed 1968). The trailer in this case fits that description. More to the point, if a trailer may be used as a residence, it certainly may be used as an outbuilding. In any event, the facts demonstrate that the trailer was not a separate residence.
Because the trial court should be affirmed, I respectfully dissent.

 The necessity of the extension cord supports the conclusion that the trailer did not serve as a separate residence, but merely as an appendage to the clubhouse.